DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 26-27, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gutti, US 20180353235, herein referred to as "Gutti", in view of Kerr et al., US 20110082494, herein referred to as "Kerr".
Regarding claim 1, Gutti discloses an electrosurgical forceps (Figure 1: forceps 100), comprising: a first shaft member (Figure 1: second shaft 120) including a first inner frame (Figure 2: inner frame 124), a first jaw member (Figures 1-2B and 4A: jaw member 220) extending distally from the first inner frame (Figure 4A: jaw member 220 extends distally from inner frame 124), and a first outer housing (Figure 1: outer housing 126) supported by the first inner frame ([0052]), wherein the first inner frame includes a first member (Figure 4A: elongated body portion 125a); a second shaft member (Figure 1: first shaft 110) including a second inner frame (Figure 2: inner frame 114), a second jaw member (Figures 1-3A: jaw member 210) extending distally from the second inner frame (Figure 3A: jaw member 210 extends distally from inner frame 114), and a second outer housing (Figure 1: outer housing 116) supported by the second inner frame ([0049]), wherein the second inner frame includes a second member (Figure 3A: body plate 115a) and a rigid filler member (Figure 3A: reinforcing plate 115b) disposed on the second member (Figure 3A: reinforcing plate 115b is disposed on body plate 115a); and a pivot member (Figure 1: pivot member 130) pivotably coupling the first and second inner frames of the first and second shaft members to each other ([0046]: “Forceps 100 further includes a pivot member 130 pivotably coupling first and second shafts 110, 120 with one another”) such that pivoting of the first and second shaft members relative to one another between spaced-apart and approximated positions pivots the first and second jaw members relative to one another between open and closed positions ([0056]: “distal clevis portion 125c of inner frame 124 of shaft 120 and body plate 115a of inner frame 114 of shaft 110 are pivotably coupled to one another via pivot member 130 such that shafts 110, 120 are movable relative to one another between spaced-apart and approximated positions to thereby pivot jaw members 210, 220 relative to one another between open and closed positions.”). Gutti does not explicitly disclose electrosurgical forceps wherein the first and second members are stamped from sheet metal.
However, Kerr teaches an electrosurgical forceps (Figure 1: endoscopic forceps 12) wherein the first and second members (Figure 4A: stamped spine 80; there are two jaw members that are part of the forceps and both include stamped spine 80, therefore there are two members) are stamped from sheet metal ([0041]: “Stamped spine 80 is a generally flat component formed by stamping a particular profile from a sheet metal”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the first and second members are stamped from sheet metal as taught by Kerr because stamping can create very uniquely shaped pieces of metal in a single stamping operation (Kerr [0044]). 
Regarding claim 2, Gutti in view of Kerr discloses the electrosurgical forceps of claim 1, and Kerr further discloses an electrosurgical forceps (Figure 1: endoscopic forceps 12) wherein the rigid filler member (Figure 4A: backing 82) is formed of a different material ([0042]: “Backing 82 may comprise a plastic material molded, or otherwise affixed to the spine 80.”) than the second member ([0041]: “Stamped spine 80 is a generally flat component formed by stamping a particular profile from a sheet metal”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the rigid filler member is formed of a different material than the second member as taught by Kerr so that the rigid filler member can act as an electrical insulator (Kerr [0042]).
Regarding claim 3, Gutti in view of Kerr discloses the electrosurgical forceps of claim 2, and Kerr further discloses an electrosurgical forceps (Figure 1: endoscopic forceps 12) wherein the rigid filler member (Figure 4A: backing 82) is formed of plastic, copper, or aluminum ([0042]: “Backing 82 may comprise a plastic material molded, or otherwise affixed to the spine 80.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the rigid filler member is formed of plastic as taught by Kerr so that the rigid filler member can act as an electrical insulator (Kerr [0042]).
Regarding claim 26, Gutti in view of Kerr discloses the electrosurgical forceps of claim 1, and Gutti further discloses an electrosurgical forceps comprising a knife (Figure 6: knife 14-) selectively translatable from a retracted position to an extended position (Abstract: “A knife deployment mechanism is operably coupled to a knife and is configured to move the knife between a retracted position and an extended position.”) wherein the knife extends at least partially between the first and second jaw members (Figure 9: distal cutting portion is between shafts 110 and 120).
Regarding claim 27, Gutti in view of Kerr discloses the electrosurgical forceps of claim 26, and Gutti further discloses an electrosurgical forceps comprising a knife deployment mechanism (Figure 1: knife deployment mechanism) operably coupled to the first shaft member ([0066]), the knife deployment mechanism including at least one trigger (Figure 1: trigger 152) and at least one linkage (Figure 6: first linkage 154 and second linkage 156) coupling the at least one trigger with the knife ([0060]) such that pivoting of the at least one trigger relative to the first shaft member translates the knife between the retracted and extended positions ([0062]).
Regarding claim 29, Gutti discloses an electrosurgical forceps (Figure 1: forceps 100), comprising: a first shaft member (Figure 1: second shaft 120) including a first jaw member (Figures 1-2B and 4A: jaw member 220); a second shaft member (Figure 1: first shaft 110) including an inner frame (Figure 2: inner frame 114), a second jaw member (Figures 1-3A: jaw member 210) extending distally from the inner frame (Figure 3A: jaw member 210 extends distally from inner frame 114), and a second outer housing (Figure 1: outer housing 116) supported by the second inner frame ([0049]), wherein the inner frame is formed from a first material (Figure 2: inner frame 114) and includes a rigid filler material (Figure 3A: reinforcing plate 115b) disposed on the inner frame (Figure 3A: reinforcing plate 115b is disposed on inner frame 114); a pivot member (Figure 1: pivot member 130) pivotably coupling the first and second inner frames of the first and second shaft members to each other ([0046]: “Forceps 100 further includes a pivot member 130 pivotably coupling first and second shafts 110, 120 with one another”) such that pivoting of the first and second shaft members relative to one another between spaced-apart and approximated positions pivots the first and second jaw members relative to one another between open and closed positions ([0056]: “distal clevis portion 125c of inner frame 124 of shaft 120 and body plate 115a of inner frame 114 of shaft 110 are pivotably coupled to one another via pivot member 130 such that shafts 110, 120 are movable relative to one another between spaced-apart and approximated positions to thereby pivot jaw members 210, 220 relative to one another between open and closed positions.”); and a knife (Figure 6: knife 140) selectively translatable from a retracted position to an extended position (Abstract: “A knife deployment mechanism is operably coupled to a knife and is configured to move the knife between a retracted position and an extended position.”) wherein the knife extends at least partially between the first and second jaw members (Figure 9: distal cutting portion is between shafts 110 and 120). Gutti does not explicitly disclose an electrosurgical forceps wherein the inner frame is formed from a first material and includes a rigid filler material different from the first material disposed on the inner frame.
However, Kerr teaches an electrosurgical forceps (Figure 1: endoscopic forceps 12) wherein the inner frame is formed from a first material ([0041]: “Stamped spine 80 is a generally flat component formed by stamping a particular profile from a sheet metal”) and includes a rigid filler material (Figure 4A: backing 82) different from the first material disposed on the inner frame ([0042]: “Backing 82 may comprise a plastic material molded, or otherwise affixed to the spine 80.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the rigid filler member is formed of a different material than the second member as taught by Kerr so that the rigid filler member can act as an electrical insulator (Kerr [0042]).
Regarding claim 30, Gutti in view of Kerr discloses the electrosurgical forceps of claim 29, and Kerr further discloses an electrosurgical forceps (Figure 1: endoscopic forceps 12) wherein the rigid filler member (Figure 4A: backing 82) is formed of plastic, copper, or aluminum ([0042]: “Backing 82 may comprise a plastic material molded, or otherwise affixed to the spine 80.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the rigid filler member is formed of plastic as taught by Kerr so that the rigid filler member can act as an electrical insulator (Kerr [0042]).
Regarding claim 32, Gutti in view of Kerr discloses the electrosurgical forceps of claim 29, and Kerr further discloses an electrosurgical forceps (Figure 1: endoscopic forceps 12) wherein the first material is stainless steel ([0036]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the first material is stainless steel as taught by Kerr so that the inner frame can act as a thermal conductor (Kerr [0036]).

Claims 4-5, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gutti in view of Kerr, further in view of Smith et al., US 20080146924, herein referred to as "Smith".
Regarding claim 4, Gutti in view of Kerr discloses the electrosurgical forceps with the rigid filler member of claim 2, but does not explicitly disclose an electrosurgical forceps wherein the rigid filler member includes annealed pyrolytic graphite (APG).
However, Smith teaches a device wherein a component includes annealed pyrolytic graphite (APG) ([0039]: “The heat spreaders may be any thermally conductive material such as aluminum, copper, graphite, thermally annealed pyrolytic graphite (TPG) and so forth.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the rigid filler member includes annealed pyrolytic graphite as taught by Smith so that the rigid filler member can operate as a heat spreader with enhanced thermal transport (Smith [0039]).
Regarding claim 5, Gutti in view of Kerr and Smith discloses the electrosurgical forceps of claim 4, further including a heat sink disposed on a portion of the rigid filler member (Gutti Figure 3A: reinforcing plate 115b). In combination, the rigid filler member is made of plastic, a electrically non-conductive material, and includes annealed pyrolytic graphite which is a thermally conductive material. Therefore, by definition, the rigid filler member functions as a heat sink.
Regarding claim 31, Gutti in view of Kerr discloses the electrosurgical forceps with the rigid filler member of claim 29, but does not explicitly disclose an electrosurgical forceps wherein the rigid filler member includes annealed pyrolytic graphite (APG).
However, Smith teaches a device wherein a component includes annealed pyrolytic graphite (APG) ([0039]: “The heat spreaders may be any thermally conductive material such as aluminum, copper, graphite, thermally annealed pyrolytic graphite (TPG) and so forth.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the rigid filler member includes annealed pyrolytic graphite as taught by Smith so that the rigid filler member can operate as a heat spreader with enhanced thermal transport (Smith [0039]).
Regarding claim 33, Gutti in view of Kerr and Smith discloses the electrosurgical forceps of claim 29, further including a heat sink disposed on a portion of the rigid filler member (Gutti Figure 3A: reinforcing plate 115b). In combination, the rigid filler member is made of plastic, an electrically non-conductive material, and includes annealed pyrolytic graphite which is a thermally conductive material. Therefore, by definition, the rigid filler member functions as a heat sink.

Claim 6-9, 11-14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gutti in view of Kerr, further in view of Kudo, US 20170215937, herein referred to as "Kudo".
Regarding claim 6, Gutti in view of Kerr discloses the electrosurgical forceps of claim 1, with Gutti disclosing the second inner frame (Figure 2: inner frame 114). Gutti in view of Kerr does not explicitly disclose an electrosurgical forceps wherein the second inner frame further includes a first overhang member extending from an upper end of the second inner frame, the first overhang member configured to secure the rigid filler member to the second inner frame.
However, Kudo teaches an electrosurgical forceps (Figure 1: energy treatment tool 310) wherein the second inner frame (Figure 4: cover member 150) further includes a first overhang member (Figure 4: protrusion at the edge of cover member 150) extending from an upper end of the second inner frame (Figure 4: protrusion at the edge of cover member 150 extends from the upper end), the first overhang member configured to secure the rigid filler member (Figure 4: adhesive sheet 120) to the second inner frame (see Figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the second inner frame includes a first overhang member to increase the stability of the structure of the device (Kudo [0039]).
Regarding claim 7, Gutti in view of Kerr and Kudo discloses the electrosurgical forceps of claim 6, with Gutti disclosing the second inner frame (Figure 2: inner frame 114). Kudo discloses an electrosurgical forceps (Figure 1: energy treatment tool 310) wherein the second inner frame (Figure 4: cover member 150) further includes a second overhang member extending from a bottom end of the second inner frame (Figure 4: protrusion at the other edge of cover member 150 is at the opposite end of the second inner frame), and the first overhang member and the second overhang member are configured to secure the rigid filler member to the second inner frame (See Figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the second inner frame includes a first and second overhang member to increase the stability of the structure of the device (Kudo [0039]).
Regarding claim 8, Gutti in view of Kerr and Kudo discloses the electrosurgical forceps of claim 7, with Gutti disclosing the second inner frame (Figure 2: inner frame 114). Kudo discloses an electrosurgical forceps (Figure 1: energy treatment tool 310) wherein the first overhang member (Figure 4: protrusion at the edge of cover member 150) and the second overhang member (Figure 4: protrusion at the other edge of cover member 150) each have substantially a same thickness as a thickness of the rigid filler member (Figure 4: adhesive sheet 120 and see Figure 3). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the second inner frame includes a first and second overhang member of substantially the same thickness as a thickness of the rigid filler member to increase the stability of the structure of the device (Kudo [0039]).
Regarding claim 9, Gutti in view of Kerr and Kudo discloses the electrosurgical forceps of claim 8, with Gutti disclosing the second inner frame (Figure 2: inner frame 114). Kudo discloses an electrosurgical forceps (Figure 1: energy treatment tool 310) further including a strap member (Figure 4: heat conduction plate 110) secured to the first overhang member and the second overhang member (Figures 3-4: heat conduction plate 110 is secured to the edges of cover member 150), the strap member configured to prevent lateral movement of the rigid filler member (Figures 3-4: heat conduction plate 110 is configured to prevent lateral movement of adhesive sheet 120).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti to include a strap member to increase the stability of the structure of the device (Kudo [0039]).
Regarding claim 11, Gutti discloses an electrosurgical forceps (Figure 1: forceps 100), comprising: a first shaft member (Figure 1: second shaft 120) including a first inner frame (Figure 2: inner frame 124), a first jaw member (Figures 1-2B and 4A: jaw member 220) extending distally from the first inner frame (Figure 4A: jaw member 220 extends distally from inner frame 124), and a first outer housing (Figure 1: outer housing 126) supported by the first inner frame ([0052]), wherein the first inner frame includes a first member (Figure 4A: elongated body portion 125a); a second shaft member (Figure 1: first shaft 110) including a second inner frame (Figure 2: inner frame 114), a second jaw member (Figures 1-3A: jaw member 210) extending distally from the second inner frame (Figure 3A: jaw member 210 extends distally from inner frame 114), and a second outer housing (Figure 1: outer housing 116) supported by the second inner frame ([0049]), wherein the second inner frame includes a second member (Figure 3A: body plate 115a) and a rigid filler member (Figure 3A: reinforcing plate 115b) disposed on the second member (Figure 3A: reinforcing plate 115b is disposed on body plate 115a); and a pivot member (Figure 1: pivot member 130) pivotably coupling the first and second inner frames of the first and second shaft members to each other ([0046]: “Forceps 100 further includes a pivot member 130 pivotably coupling first and second shafts 110, 120 with one another”) such that pivoting of the first and second shaft members relative to one another between spaced-apart and approximated positions pivots the first and second jaw members relative to one another between open and closed positions ([0056]: “distal clevis portion 125c of inner frame 124 of shaft 120 and body plate 115a of inner frame 114 of shaft 110 are pivotably coupled to one another via pivot member 130 such that shafts 110, 120 are movable relative to one another between spaced-apart and approximated positions to thereby pivot jaw members 210, 220 relative to one another between open and closed positions.”); and a knife (Figure 6: knife 140) selectively translatable from a retracted position to an extended position (Abstract: “A knife deployment mechanism is operably coupled to a knife and is configured to move the knife between a retracted position and an extended position.”) wherein the knife extends at least partially between the first and second jaw members (Figure 9: distal cutting portion is between shafts 110 and 120). Gutti does not explicitly disclose electrosurgical forceps wherein the first and second members are stamped from sheet metal or wherein the second inner frame further includes a first overhang member extending from an upper end of the second inner frame and a second overhang member extending from a bottom end of the second inner frame; or a strap member secured to the first overhang member and the second overhang member, the strap member configured to secure the rigid filler member to the second inner frame; 
However, Kerr teaches an electrosurgical forceps (Figure 1: endoscopic forceps 12) wherein the first and second members (Figure 4A: stamped spine 80; there are two jaw members that are part of the forceps and both include stamped spine 80, therefore there are two members) are stamped from sheet metal ([0041]: “Stamped spine 80 is a generally flat component formed by stamping a particular profile from a sheet metal”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the first and second members are stamped from sheet metal as taught by Kerr because stamping can create very uniquely shaped pieces of metal in a single stamping operation (Kerr [0044]).
In addition, Kudo teaches an electrosurgical forceps (Figure 1: energy treatment tool 310) wherein the second inner frame (Figure 4: cover member 150) further includes a first overhang member (Figure 4: protrusion at the edge of cover member 150) extending from an upper end of the second inner frame (Figure 4: protrusion at the edge of cover member 150 extends from the upper end) and a second overhang member extending from a bottom end of the second inner frame (Figure 4: protrusion at the other edge of cover member 150 is at the opposite end of the second inner frame); and a strap member (Figure 4: heat conduction plate 110) secured to the first overhang member and the second overhang member (Figures 3-4: heat conduction plate 110 is secured to the edges of cover member 150), the strap member configured to secure the rigid filler member to the second inner frame (Figures 3-4: heat conduction plate 110 is configured to secure adhesive sheet 120 to cover member 150).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti to include a first and second overhand member and a strap member to increase the stability of the structure of the device (Kudo [0039]).
Regarding claim 12, Gutti in view of Kerr and Kudo discloses the electrosurgical forceps of claim 11, with Gutti disclosing the second inner frame (Figure 2: inner frame 114). Kudo discloses an electrosurgical forceps (Figure 1: energy treatment tool 310) wherein the first overhang member (Figure 4: protrusion at the edge of cover member 150) and the second overhang member (Figure 4: protrusion at the other edge of cover member 150) each have substantially a same thickness as a thickness of the rigid filler member (Figure 4: adhesive sheet 120 and see Figure 3). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the second inner frame includes a first and second overhang member of substantially the same thickness as a thickness of the rigid filler member to increase the stability of the structure of the device (Kudo [0039]).
Regarding claim 13, Gutti in view of Kerr and Kudo discloses the electrosurgical forceps of claim 11, and Kerr further discloses an electrosurgical forceps (Figure 1: endoscopic forceps 12) wherein the rigid filler member (Figure 4A: backing 82) is formed of a different material ([0042]: “Backing 82 may comprise a plastic material molded, or otherwise affixed to the spine 80.”) than the second member ([0041]: “Stamped spine 80 is a generally flat component formed by stamping a particular profile from a sheet metal”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the rigid filler member is formed of a different material than the second member as taught by Kerr so that the rigid filler member can act as an electrical insulator (Kerr [0042]).
Regarding claim 14, Gutti in view of Kerr and Kudo discloses the electrosurgical forceps of claim 13, and Kerr further discloses an electrosurgical forceps (Figure 1: endoscopic forceps 12) wherein the rigid filler member (Figure 4A: backing 82) is formed of plastic, copper, or aluminum ([0042]: “Backing 82 may comprise a plastic material molded, or otherwise affixed to the spine 80.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the rigid filler member is formed of plastic as taught by Kerr so that the rigid filler member can act as an electrical insulator (Kerr [0042]).
Regarding claim 28, Gutti in view of Kerr and Kudo discloses the electrosurgical forceps of claim 11, and Gutti further discloses an electrosurgical forceps comprising a knife deployment mechanism (Figure 1: knife deployment mechanism) operably coupled to the first shaft member ([0066]), the knife deployment mechanism including at least one trigger (Figure 1: trigger 152) and at least one linkage (Figure 6: first linkage 154 and second linkage 156) coupling the at least one trigger with the knife ([0060]) such that pivoting of the at least one trigger relative to the first shaft member translates the knife between the retracted and extended positions ([0062]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gutti in view of Kerr, further in view of Reschke et al., US 20140243811, herein referred to as "Reschke".
Regarding claim 10, Gutti in view of Kerr discloses the electrosurgical forceps of claim 1, with Gutti disclosing the second inner frame (Figure 2: inner frame 114). Gutti in view of Kerr does not explicitly disclose an electrosurgical forceps wherein the second inner frame further includes a channel formed at a distal end portion of the second inner frame, the channel configured to receive a distal end portion of the rigid filler member therein.
However, Reschke teaches an electrosurgical forceps (Figure 1: forceps 10) wherein the second inner frame (Figures 4A: insulator 127) further includes a channel (Figure 4A: channel that borders electrical cutting member 126) formed at a distal end portion of the second inner frame (Figure 3: electrical cutting member 126 is at a distal end of jaw member 120), the channel configured to receive a distal end portion of the rigid filler member (Figure 4A: electrical cutting member 126 is in channel formed by insulator 127) therein.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the second inner frame includes a channel that is configured to receive a distal end portion of the rigid filler member as taught by Reschke to hold the rigid filler member in place for stability (Reschke [0048]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gutti in view of Kerr and Kudo, further in view of Smith.
Regarding claim 15, Gutti in view of Kerr and Kudo discloses the electrosurgical forceps with the rigid filler member of claim 13, but does not explicitly disclose an electrosurgical forceps wherein the rigid filler member includes annealed pyrolytic graphite (APG).
However, Smith teaches a device wherein a component includes annealed pyrolytic graphite (APG) ([0039]: “The heat spreaders may be any thermally conductive material such as aluminum, copper, graphite, thermally annealed pyrolytic graphite (TPG) and so forth.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the rigid filler member includes annealed pyrolytic graphite as taught by Smith so that the rigid filler member can operate as a heat spreader with enhanced thermal transport (Smith [0039]).
Regarding claim 16, Gutti in view of Kerr and Smith discloses the electrosurgical forceps of claim 15, further including a heat sink disposed on a portion of the rigid filler member (Gutti Figure 3A: reinforcing plate 115b). In combination, the rigid filler member is made of plastic, an electrically non-conductive material, and includes annealed pyrolytic graphite which is a thermally conductive material. Therefore, by definition, the rigid filler member functions as a heat sink.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gutti in view of Kerr and Kudo, further in view of Reschke.
Regarding claim 17, Gutti in view of Kerr and Kudo discloses the electrosurgical forceps of claim 11, with Gutti disclosing the second inner frame (Figure 2: inner frame 114). Gutti in view of Kerr does not explicitly disclose an electrosurgical forceps wherein the second inner frame further includes a channel formed at a distal end portion of the second inner frame, the channel configured to receive a distal end portion of the rigid filler member therein.
However, Reschke teaches an electrosurgical forceps (Figure 1: forceps 10) wherein the second inner frame (Figures 4A: insulator 127) further includes a channel (Figure 4A: channel that borders electrical cutting member 126) formed at a distal end portion of the second inner frame (Figure 3: electrical cutting member 126 is at a distal end of jaw member 120), the channel configured to receive a distal end portion of the rigid filler member (Figure 4A: electrical cutting member 126 is in channel formed by insulator 127) therein.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the forceps disclosed by Gutti so that the second inner frame includes a channel that is configured to receive a distal end portion of the rigid filler member as taught by Reschke to hold the rigid filler member in place for stability (Reschke [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                 

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794